Exhibit 10.1

 

 

 

LOGO [g358110aveologo.jpg]        

AVEO Pharmaceuticals, Inc.

1 Broadway, 14th Floor

Cambridge, MA 02142

p. 617.588.1960

  

May 8, 2017

Matthew Dallas

[_____________]

[_____________]

Dear Matthew:

It is with great pleasure that we extend you this offer of employment to join
AVEO Pharmaceuticals. The following letter sets forth the proposed terms and
conditions of your offer of employment.

Position. Your position will be Chief Financial Officer reporting to me as Chief
Executive Officer, and you will be designated a “Section 16 officer” (with the
meaning of Rule 16a-1(f) under the Securities Exchange Act of 1934). If you
accept this offer, your employment with the Company shall commence on a mutually
agreed upon date.

Compensation:

 

•   Base Salary. Your annual salary will be at the annualized rate of $320,000
paid semi-monthly. You will be eligible for a salary review in our 2017 common
review cycle, and your salary will be pro-rated based on your effective date of
employment.

 

•   Incentive Bonus. Commencing in 2018, you will be eligible to participate in
AVEO’s performance-based incentive bonus program. Your bonus target is 40% of
your base annual salary and is subject to corporate and individual performance
assessments. Payment of the annual bonus requires approval by the AVEO Board of
Directors and is pro-rated based on your effective date of employment.

 

•   Stock Options. Subject to approval of the Company’s Compensation Committee,
the Company shall grant you stock options to purchase 500,000 shares of common
stock pursuant to the Company’s 2010 Equity Incentive Plan. The options will
vest over 4 years from your hire date with 25% of the options vesting after 12
months and the remainder on a monthly basis thereafter.

Commencing in 2018, you will be also eligible to participate in the Company’s
annual renewal equity program. Subject to the Company’s Option Committee
approval, your renewal incentive stock options will be based on your performance
and pro-rated to your effective date of employment. The renewal options will
vest on a monthly basis over 4 years from the grant date.

All options shall be subject to all terms, vesting schedules and other
provisions set forth in the respective option plan and in a separate option
agreement.

Benefits. The Company offers a competitive benefits program. As an employee, you
will be able eligible to participate in the family health, dental, individual
life, and disability insurance; a



--------------------------------------------------------------------------------

 

 

LOGO [g358110aveologo.jpg]      

AVEO Pharmaceuticals, Inc.

1 Broadway, 14th Floor

Cambridge, MA 02142

p. 617.588.1960

  

 

401(k) savings plan; three weeks of paid vacation per year accrued on per pay
period basis, with credit for prior years employment at AVEO toward a fourth
week of vacation; twelve paid holidays a year; flexible spending accounts for
eligible medical and dependent care expenses; and a commuter assistance program.
For more details, please refer to the enclosed Benefits Summary.

You may participate in the aforementioned bonus and benefit programs that the
Company establishes and makes available to its employees from time to time,
provided you are eligible under (and subject to all provisions of) the plan
documents governing those programs. The bonus and benefits made available by the
Company, and the rules, terms and conditions for participation in such plans and
programs, may be changed by the Company at any time without advance notice.

Change in Control. Please refer to the document included with this offer of
employment entitled Key Employee Change in Control Severance Benefits Plan which
is attached hereto as Exhibit A and incorporated herein by reference.

Contingencies. Your offer of employment is contingent upon AVEO’s review and
determination of a successful completion of a background investigation, which
may include an evaluation of both your credit and criminal history. You may be
required to execute authorizations for the Company to obtain consumer reports
and/or investigative consumer reports and use them in conducting background
checks as a condition to your employment. The Company may obtain background
reports both pre-employment and from time to time during your employment with
the Company, as necessary.

On your start date you will be required to sign the Company’s standard employee
Invention and Non-Disclosure Agreement attached hereto as Exhibit B.

Further, the Federal government requires you to provide proper identification
verifying your eligibility to work in the United States. Please bring documents
necessary to complete the Employment Eligibility Verification Form I-9 on your
first date of employment. Refer to the enclosed Form I-9 for a list of
acceptable documents.

Other. We expect that you will devote your full business time, skill, knowledge,
attention and energies to the business and affairs of AVEO and, accordingly,
will not pursue any other employment or business opportunities outside of the
Company unless approved by your management and Human Resources.

At-Will Employment. This letter shall not be construed as an agreement, either
expressed or implied, to employ you for any stated term, and shall in no way
alter the Company’s policy of employment at will, under which both you and the
Company remain free to terminate the employment relationship, with or without
cause, at any time, with or without notice. Although your job duties, title,
compensation and benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at-will” nature of your
employment may only be changed by a written agreement signed by you and the CEO
which expressly states the intention



--------------------------------------------------------------------------------

 

 

LOGO [g358110aveologo.jpg]      

AVEO Pharmaceuticals, Inc.

1 Broadway, 14th Floor

Cambridge, MA 02142

p. 617.588.1960

  

 

to modify the at-will nature of your employment. Similarly, nothing in this
letter shall be construed as an agreement, either express or implied, to pay you
any compensation or grant you any benefit beyond the end of your employment with
the Company.

As an employee of the Company, you will be required to comply with all Company
policies and procedures. Violations of the Company’s policies may lead to
immediate termination of your employment. Further, the Company’s premises,
including all workspaces, furniture, documents, and other tangible materials,
and all information technology resources of the Company (including computers,
data and other electronic files, and all internet and email) are subject to
oversight and inspection by the Company at any time. Company employees should
have no expectation of privacy with regard to any Company premises, materials,
resources, or information.

This letter, together with the Key Employee Change in Control Severance Benefits
Plan and the Invention and Non-Disclosure Agreement to be executed by you and
the Company, constitutes our entire offer regarding the terms and conditions of
your prospective employment by the Company. It supersedes any prior or
contemporaneous agreements, understandings, discussions or other promises or
statements (whether oral or written) regarding the offered terms of employment.

If you decide to accept the terms of this letter, please sign one of the
enclosed copies and return it to our office (attn: Human Resources.) This offer
of employment is valid until May 12, 2017.

Matthew, we are very excited about having you join AVEO and have every
expectation of a productive and rewarding relationship together. If you have any
questions regarding this offer, please call Colleen Gallagher at [_______].

 

Very truly yours,

/s/ Michael Bailey

Michael Bailey

President and Chief Executive Officer

The foregoing correctly sets forth the terms and conditions of my employment by
AVEO. I am not relying on any other oral or written representations other than
as set forth above in this letter.

 

/s/ Matthew Dallas    

May 10, 2017

By:  Matthew Dallas     Date



--------------------------------------------------------------------------------

EXHIBIT A

INVENTION AND NON-DISCLOSURE AGREEMENT

This Agreement is made between AVEO Pharmaceuticals, Inc., a Delaware
corporation (hereinafter referred to collectively with its subsidiaries as the
“Company”), and Matthew Dallas (the “Employee”) with an address at [_______].

In consideration of the employment or the continued employment of the Employee
by the Company, the Company and the Employee agree as follows:

 

  1. Proprietary Information.

(a) The Employee agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plans, research data, clinical data,
financial data, personnel data, computer programs, customer and supplier lists,
and contacts at or knowledge of customers or prospective customers of the
Company. Proprietary Information also includes “Trade Secrets,” the definition
of which shall be given its broadest possible interpretation under the law of
Massachusetts and under the Federal Defend Trade Secrets Act of 2016, and shall
include (without limitation) all forms and types of financial, business,
scientific, technical, economic, or engineering information, including patterns,
plans, compilations, program devices, formulas, designs, prototypes, methods,
techniques, processes, procedures, programs, or codes, whether tangible or
intangible, and whether or how stored, that is compiled, or memorialized
physically, electronically, graphically, photographically, or in writing by the
Company, The Employee will not disclose any Proprietary Information to any
person or entity other than employees of the Company or use the same for any
purposes (other than in the performance of his/her duties as an employee of the
Company) without written approval by an officer of the Company, either during or
after his/her employment with the Company, unless and until such Proprietary
Information has become public knowledge without fault by the Employee.

(b) The Employee agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Employee or others, which shall come into
his/her custody or possession, shall be and are the exclusive property of the
Company to be used by the Employee only in the performance of his/her duties for
the Company. All such materials or copies thereof and all tangible property of
the Company in the custody or possession of the Employee shall be delivered to
the Company, upon the earlier of (i) a request by the Company or
(ii) termination of his/her employment. After such delivery, the Employee shall
not retain any such materials or copies thereof or any such tangible property.



--------------------------------------------------------------------------------

(c) The Employee agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and (b)
above, and his/her obligation to return materials and tangible property, set
forth in paragraph (b) above, also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Employee.

(d) The Employee acknowledges and understands that: (i) Employee shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that is made in confidence to a Federal,
State, or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law; (ii) Employee shall not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal; (iii) if Employee files a lawsuit for retaliation for reporting a
suspected violation of law Employee may disclose the trade secret to Employee’s
attorney and use the trade secret information in the court proceeding, provided
Employee files any document containing the trade secret under seal and does not
disclose the trade secret, except pursuant to court order.

 

  2. Developments.

(a) The Employee will make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by him/her or under his/her direction or
jointly with others during his/her employment by the Company, whether or not
during normal working hours or on the premises of the Company (all of which are
collectively referred to in this Agreement as “Developments”).

(b) The Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his/her right, title and
interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications. However, this paragraph
2(b) shall not apply to Developments which do not relate to the present or
planned business or research and development of the Company and which are made
and conceived by the Employee not during normal working hours, not on the
Company’s premises and not using the Company’s tools, devices, equipment or
Proprietary Information. The Employee understands that, to the extent this
Agreement shall be construed in accordance with the laws of any state which
precludes a requirement in an employee agreement to assign certain classes of
inventions made by an employee, this paragraph 2(b) shall be interpreted not to
apply to any invention which a court rules and/or the Company agrees falls
within such classes. The Employee also hereby waives all claims to moral rights
in any Developments.

(c) The Employee agrees to cooperate fully with the Company, both during and
after his/her employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and foreign countries) relating to
Developments. The Employee shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights, and powers of attorney, which the
Company may deem necessary or desirable in order to protect its rights and
interests in any Development. The Employee further agrees that if the Company is
unable, after reasonable effort, to secure the signature of the Employee on any
such papers, any executive officer of the Company shall be entitled to execute
any such papers as the agent and the attorney-in-fact of the Employee, and the
Employee hereby irrevocably designates and appoints each executive officer of
the Company as his/her agent and attorney-in-fact to execute any such papers on
his/her behalf, and to take any and all actions as the Company may deem
necessary or desirable in order to protect its rights and interests in any
Development, under the conditions described in this sentence.

 

2



--------------------------------------------------------------------------------

FOR INDIVIDUALS IN CALIFORNIA ONLY:

Pursuant to California Labor Code, Sections 2870 and 2872, please take notice of
the following:

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

FOR INDIVIDUALS IN MINNESOTA ONLY:

Pursuant to Minnesota Statute, Section 181.78, please take notice of the
following:

This agreement does not apply to an invention for which no equipment, supplies,
facility or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, and

(1) which does not relate (a) directly to the business of the employer or (b) to
the employer’s actual or demonstrably anticipated research or development, or

(2) which does not result from any work performed by the employee for the
employer.

 

3



--------------------------------------------------------------------------------

FOR INDIVIDUALS IN ILLINOIS, KANSAS and WASHINGTON ONLY:

Pursuant to 765 Illinois Compiled Statutes, Section 1060/2; Kansas Statutes,
Section 44- 130; and Washington Revised Code, Section 49.44.140, as applicable,
please take notice of the following:

This agreement does not apply to an invention for which no equipment, supplies,
facility, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, unless

(a) the invention relates (i) to the business of the employer, or (ii) to the
employer’s actual or demonstrably anticipated research or development, or

(b) the invention results from any work performed by the employee for the
employer.

 

  3. Other Agreements.

The Employee hereby represents that, except as the Employee has disclosed in
writing to the Company, the Employee is not bound by the terms of any agreement
with any previous employer or other party to refrain from using or disclosing
any trade secret or confidential or proprietary information in the course of
his/her employment with the Company, to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party or to
refrain from soliciting employees, customers or suppliers of such previous
employer or other party. The Employee further represents that his/her
performance of all the terms of this Agreement and the performance of his/her
duties as an employee of the Company do not and will not breach any agreement
with any prior employer or other party to which the Employee is a party
(including without limitation any nondisclosure or non-competition agreement),
and that the Employee will not disclose to the Company or induce the Company to
use any confidential or proprietary information or material belonging to any
previous employer or others.

 

  4. United States Government Obligations.

The Employee acknowledges that the Company from time to time may have agreements
with the other persons or with the United States Government, or agencies
thereof, which impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. The Employee agrees to be bound by all such
obligations and restrictions which are made known to the Employee and to take
all action necessary to discharge the obligations of the Company under such
agreements.

 

  5. No Employment Contract.

The Employee understands that this Agreement does not constitute a contract of
employment and does not imply that his/her employment will continue for any
period of time.

 

4



--------------------------------------------------------------------------------

  6. Miscellaneous.

(a) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(b) This Agreement supersedes all prior agreements, written or oral, between the
Employee and the Company relating to the subject matter of this Agreement. This
Agreement may not be modified, changed or discharged in whole or in part, except
by an agreement in writing signed by the Employee and the Company. The Employee
agrees that any change or changes in his/her duties, salary or compensation
after the signing of this Agreement shall not affect the validity or scope of
this Agreement.

(c) This Agreement will be binding upon the Employee’s heirs, executors and
administrators and will inure to the benefit of the Company and its successors
and assigns.

(d) No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

(e) The Employee expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company or any subsidiary or affiliate thereof
to whose employ the Employee may be transferred without the necessity that this
Agreement be re-signed at the time of such transfer.

(f) The restrictions contained in this Agreement are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for such purpose. The Employee agrees that any breach
of this Agreement is likely to cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, the Employee agrees that
the Company, in addition to such other remedies which may be available, shall be
entitled to specific performance and other injunctive relief. The Employee
further understands and agrees that in the event Employee breaches or fails to
honor any term of this Agreement, and the Company is successful in whole or in
part in any legal or equitable action to defend its rights under or to enforce
any terms of this Agreement, Employee shall be required to reimburse the Company
for all costs, expenses and reasonable attorneys’ fees associated with such
action.

(g) This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of the Commonwealth of Massachusetts
(without reference to the conflicts of laws provisions thereof). Any action,
suit, or other legal proceeding which is commenced to resolve any matter arising
under or relating to any provision of this Agreement shall be commenced only in
a court of the Commonwealth of Massachusetts (or, if appropriate, a federal
court located within

 

5



--------------------------------------------------------------------------------

Massachusetts), and the Company and the Employee each consent to both the
personal jurisdiction and venue of such a court. Both parties further agree that
any such dispute shall be tried by a judge alone, and both parties hereby waive
and forever renounce the right to a trial before a civil jury in any such
dispute.

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

      AVEO PHARMACEUTICALS, INC. Date:  

May 8, 2017

   

/s/ Michael Bailey

      By:   Michael Bailey, President and CEO Date:  

May 10, 2017

   

/s/ Matthew Dallas

      By:   Matthew Dallas

 

6



--------------------------------------------------------------------------------

EXHIBIT A

AVEO PHARMACEUTICALS, INC.

KEY EMPLOYEE CHANGE IN CONTROL SEVERANCE BENEFITS PLAN

SECTION 1. INTRODUCTION

The Key Employee Change in Control Severance Benefits Plan (the “Plan”) is
designed to provide separation pay and benefits to certain eligible employees of
AVEO Pharmaceuticals, Inc. (“the “Company”) whose employment is involuntarily
terminated without cause or voluntarily terminated for good reason as set forth
in this Plan.

SECTION 2. DEFINITIONS

For purposes of this Plan, the following terms shall have the meanings set forth
below:

(a) “BASE SALARY” means the annual base salary for an Eligible Employee as in
effect on the Change in Control Date, or as increased thereafter,

(b) “BOARD” means the Board of Directors of the Company.

(c) “CAUSE” means, in the good faith determination of the Board of Directors,
the occurrence of any of the following events: (i) conviction of, or plea of,
nolo contendere with respect to any felony or a crime involving moral turpitude,
(ii) commission of an act of personal dishonesty or breach of fiduciary duty
involving personal profit in connection with the Company, (iii) commission of an
act, or failure to act, which is found to have involved willful misconduct or
gross negligence on an Eligible Employee’s part, in the conduct of his or her
duties as an employee of the Company, (iv) willful and material failure or
refusal to perform services as an employee of the Company, (v) any failure to
fulfill the terms and conditions under which and Eligible Employee is employed
by the Company, or (vi) willful and material failure or refusal to carry out a
direct, lawful written request of the Board of Directors, the Company’s Chief
Executive Officer or an Eligible Employee’s immediate supervisor.

(d) “CHANGE IN CONTROL” means the occurrence of any of the events set forth in
subsections (A) or (B) below, provided that such event(s) constitute (i) a
change in the ownership of the Company (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)), (ii) a change in effective control of the Company
(as defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)), or (iii) a
change in the ownership of a substantial portion of the assets of the Company
(as defined in Treasury Regulation Section 1.409A-3(i)(5)(vii)):

(A) when a person, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, a amended) acquires beneficial
ownership of the Company’s capital stock equal to 50% or more of either: (X) the
then-outstanding shares of the Company’s common stock (the “Outstanding Company
Common Stock”) or (Y) the combined voting power of the Company’s
then-outstanding securities entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”) provided, however, that
for purposes of this subsection (A), the following acquisitions of securities
shall not constitute a Change in Control: (1) any acquisition of securities
directly from the Company (excluding an acquisition of securities pursuant to
the exercise, conversion or exchange of any security exercisable for,
convertible into or exchangeable for common stock or voting securities of the
Company, unless the Person exercising, converting or exchanging such security
acquired such security directly from the Company or an underwriter or agent of
the Company) or (2) any acquisition of securities by the Company; or

(B) upon the consummation by the Company of a reorganization, merger,
consolidation, statutory share exchange or a sale or other disposition of all or
substantially all of the assets of the Company in one or a series of
transactions (a “Business Combination”), provided that, in each case, the
persons who were the Company’s



--------------------------------------------------------------------------------

beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination do not
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively.

(e) “CHANGE IN CONTROL DATE” means the first date on which a Change of Control
occurs.

(f) “INVOLUNTARY TERMINATION WITHOUT CAUSE” means an Eligible Employee’s
dismissal or discharge by the Company (or, if applicable, by any successor
entity) for a reason other than Cause. The termination of employment will not be
deemed to be an “Involuntary Termination Without Cause” if such termination
occurs as a result of the Eligible Employee’s voluntary resignation without Good
Reason, death or disability.

(g) “MANAGEMENT TEAM” shall include any executive officer, senior vice-president
and vice-president of the Company and other employees of the Company nominated
by the chief executive officer and ratified by the Compensation Committee.

(h) “QUALIFYING TERMINATION” means that an Eligible Employee’s employment
terminates due to an Involuntary Termination Without Cause or a Voluntary
Termination for Good Reason, in either case, within eighteen (18) months
following a Change in Control Date.

(i) “VOLUNTARY TERMINATION FOR GOOD REASON” means any action by the Company
without the Eligible Employee’s prior consent which results in he or she
voluntarily terminating his or her employment with the Company (or, if
applicable, with any successor entity) after any of the following are undertaken
by the Company (or, if applicable, by any successor entity) without such
Eligible Employee’s express consent, provided, however, that a termination for
Good Reason can only occur if (i) the Eligible Employee has given the Company a
written notice of termination indicating the existence of a condition giving
rise to Good Reason and the Company has not cured the condition giving rise to
Good Reason within thirty (30) days after receipt of such notice of termination,
and (ii) such notice of termination is given within ninety (90) days after the
initial occurrence of the condition giving rise to Good Reason and further
provided that a termination for Good Reason shall occur no more than one hundred
eighty (180) days after the initial occurrence of the condition giving rise to
Good Reason: (A) any requirement by the Company that the Eligible Employee
perform his or her principal duties outside a radius of 50 miles from the
Company’s Cambridge, Massachusetts location, (B) any material diminution in the
Eligible duties, responsibilities or authority; or (C) a material reduction in
the Eligible Employee’s base salary (unless such reduction is effected in
connection with a general and proportionate reduction of compensation for all
employees of his or her level).

SECTION 3. ELIGIBILITY AND PARTICIPATION

An individual is deemed an “Eligible Employee” and, therefore, eligible to
participate in the Plan if he or she is a member of the Company’s Management
Team at the time of such individual’s termination of employment with the
Company, and such employment terminates due to an event which constitutes a
Qualifying Termination.

SECTION 4. BENEFITS

Eligible Employees are eligible to receive the following benefits on the
following conditions:

(a) SALARY AND BONUS PAYOUT. Commencing in the first month following the month
of a Qualifying Termination and the Release set forth in Section (f) below
becoming binding on the Eligible Employee, Eligible Employees will be paid in
periodic installments consistent with the Company’s payroll procedures as then
in effect and continuing for a number of months equal to the product of the
Eligible Employee’s “Severance Multiple” (as set forth below) times 12, a total
sum equal to: (i) Severance Multiple times the Eligible Employee’s Base Salary;
(ii) the Eligible Employee’s Severance Multiple times his/her target bonus on
the date of the Qualifying Termination; and (iii) the Eligible Employee’s target
bonus on the date of termination multiplied by a fraction, the numerator of
which shall equal the number of days the Eligible Employee was employed by the
Company during the Company fiscal year in which the termination occurs and the
denominator of which shall equal 365.

 

2



--------------------------------------------------------------------------------

Severance Multiple shall be based on the following:

 

Chief Executive Officer    —   1.5

Chief Financial Officer, Chief Business Officer,

Chief Medical Officer, Senior Vice Presidents

   —   1.0

Vice Presidents and other Employees Nominated

By CEO and ratified by Compensation Committee

   —   0.5

(b) HEALTH BENEFITS. Provided the Eligible Employee timely elects continued
coverage under federal COBRA law, the Company shall pay, on the Eligible
Employee’s behalf, the portion of premiums for the type of group health
insurance coverage, including coverage for his or her eligible dependents, that
the Company paid prior to his or her termination of employment for a period
following his or her Qualifying Termination based on the Eligible Employee’s
level as follows:

 

Chief Executive Officer    —   18 months

Chief Financial Officer, Chief Business Officer,

Chief Medical Officer, Senior Vice Presidents

   —   12 months

Vice Presidents and other Employees Nominated

By CEO and ratified by Compensation Committee

   —   6 months

provided, however, that the Company will pay such premiums for the Eligible
Employee and his/her eligible dependents only for coverage for which such
individual and those dependents were enrolled immediately prior to the
Qualifying Termination. The Eligible Employee shall continue to be required to
pay that portion of the premium of such group health insurance coverage,
including coverage for his/her eligible dependents that he/she had been required
to pay as an active employee immediately prior to the Qualifying Termination of
employment (subject to change). For the balance of the period that an Eligible
Employee is eligible to coverage under federal COBRA law, the Eligible Employee
shall be eligible to maintain coverage for himself/herself and his/her eligible
dependents at the Eligible Employee’s own expense in accordance with applicable
law.

(c) EQUITY ACCELERATION. In addition to any other rights that Eligible Employees
may have with respect to the acceleration of the vesting of any stock options or
restricted stock awards (“Awards”) granted to such Eligible Employees pursuant
to the Company’s 2002 Stock Incentive Plan, as amended (the “2002 Stock
Incentive Plan”), or any successor plan, including without limitation those
certain change-of-control related acceleration rights (upon a termination
without cause) approved by the board of directors of the Company on December 11,
2007, and notwithstanding any provision to the contrary contained in the 2002
Stock Incentive Plan, the instrument evidencing any Award or any other agreement
between an Eligible Employee and the Company, each such Award shall be
immediately exercisable in full and/or free of all restrictions on repurchase,
as the case may be, if the Eligible Employee’s employment with the Company or
the acquiring or succeeding corporation is terminated as a result of a
Qualifying Termination.

(d) EARNED BUT UNPAID BENEFITS. As of the Qualifying Termination date an
Eligible Employee will also be eligible to receive any earned but unpaid
benefits including salary earned but unpaid, annual bonus for the most recently
completed financial year and payment for unused accrued vacation.

(e) RELEASE. To receive benefits under this Plan, an Eligible Employee must
execute after the Qualifying Termination a release of claims in favor of the
Company, in the form attached to this Plan as Exhibit A and such release must
become effective in accordance with its terms.

 

3



--------------------------------------------------------------------------------

(f) TERMINATION OF BENEFITS. Benefits under this Plan shall terminate
immediately if an Eligible Employee, at any time, violates any proprietary
information, confidentiality, non-competition or non-solicitation obligation to
the Company, or any other continuing obligation to the Company.

(g) NON-DUPLICATION OF BENEFITS. Eligible Employees are not eligible to receive
benefits under this Plan more than one time and are not eligible to receive
benefits under any other Company change-of-control severance plan, arrangement
or agreement.

(h) TAX WITHHOLDING. Any payments that an Eligible Employee receives under this
Plan shall be subject to all required tax withholding.

(i) DISTRIBUTIONS. The following rules shall apply with respect to distribution
of the payments and benefits, if any, to be provided to the Eligible Employee
under this Section 4:

(A) It is intended that each installment of the payments and benefits provided
under Section 4 shall be treated as a separate “payment” for purposes of Section
409A of the U.S. Internal Revenue Code of 1986, as amended, and the guidance
issued thereunder (“Section 409A”). Neither the Company nor the Eligible
Employee shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A;

(B) If, as of the date of the “separation from service” of the Eligible Employee
from the Company, the Eligible Employee is not a “specified employee” (each
within the meaning of Section 409A), then each installment of the payments and
benefits shall be made on the dates and terms set forth in Section 4; and

(C) If, as of the date of the “separation from service” of the Eligible Employee
from the Company, the Eligible Employee is a “specified employee” (each, for
purposes of this Agreement, within the meaning of Section 409A), then:

(x) Each installment of the payments and benefits due under Section 4 that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the
short-term deferral period (as defined in Section 409A) shall be treated as a
short-term deferral within the meaning of Treasury Regulation Section
1.409A-1(b)(4) to the maximum extent permissible under Section 409A;; and

(y) Each installment of the payments and benefits due under Section 4 that is
not paid within the Short-Term Deferral Period and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of the Eligible Employee of the Company shall not be paid until the
date that is six months and one day after such separation from service (or, if
earlier, the death of the Eligible Employee), with any such installments that
are required to be delayed being accumulated during the six-month period and
paid in a lump sum on the date that is six months and one day following the
Eligible Employee’s separation from service and any subsequent installments, if
any, being paid in accordance with the dates and terms set forth herein;
provided, however, that the preceding provisions of this sentence shall not
apply to any installment of payments and benefits if and to the maximum extent
that that such installment is deemed to be paid under a separation pay plan that
does not provide for a deferral of compensation by reason of the application of
Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an
involuntary separation from service) or Treasury Regulation 1.409A-1(b)(9)(v)
(relating to reimbursements and certain other separation payments). Such
payments shall bear interest at an annual rate equal to the prime rate as set
forth in the Eastern edition of the Wall Street Journal on the Date of
Termination, from the Date of Termination to the date of payment. Any
installments that qualify for the exception under Treasury Regulation Section
1.409A-1(b)(9)(iii) must be paid no later than the last day of the second
taxable year of the Eligible Employee following the taxable year of the Eligible
Employee in which the separation from service occurs.

 

4



--------------------------------------------------------------------------------

SECTION 5. OTHER TERMINATIONS

An otherwise Eligible Employee shall NOT be eligible to receive benefits under
this Plan if (i) the Eligible Employee’s employment terminates due to death,
disability or any other reason other than a Qualifying Termination; or (ii) an
Eligible Employee’s employment is terminated within thirty (30) days of his or
her refusal to accept an offer of comparable employment by any successor to the
Company (provided that “comparable employment” shall mean employment at a
business office whose location is not violative of Section 2(g)(i), with duties
and responsibilities not violative of Section 2(g)(ii) and with a reduction in
such Eligible Employee’s base salary not violative of 2(g)(iii).

SECTION 6. CLAIMS PROCEDURE

Ordinarily, severance benefits will be paid to an Eligible Employee without to
having to file a claim or take any action other than signing a release as
provided in Section 4(f) of this Plan and, where applicable, not revoking such
agreement during the applicable revocation period. If an Eligible Employee
believes that he or she is entitled to severance benefits under the Plan that
are not being paid, he or she may submit a written claim for payment to the
Company. Any claim for benefits shall be in writing, addressed to the Company
and must be sufficient to notify the Company of the benefit claimed. If such
claim is denied, the Company shall within a reasonable period of time provide a
written notice of denial. The notice will include the specific reasons for
denial, the provisions of the Plan on which the denial is based, and the
procedure for a review of the denied claim. Where appropriate, it will also
include a description of any additional material or information necessary to
complete or perfect the claim and an explanation of why that material or
information is necessary. Eligible Employees may request in writing a review of
a claim denied by the Company and may review pertinent documents and submit
issues and comments in writing to the Company. The Company shall provide a
written decision upon such request for review of a denied claim. The decision of
the Company upon such review shall be final.

SECTION 7 MISCELLANEOUS

The Company reserves the right to amend or terminate this Plan at any time;
provided however, that this Plan may not be amended or terminated following the
Change in Control Date and further provided, that Section 4(c) of this Plan
shall not be amended without the Eligible Employee’s consent unless the Board of
Directors of the Company determines that the amendment, taking into account any
other related action, would not materially adversely affect the Eligible
Employee. This Plan shall be binding upon any surviving entity resulting from a
Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person actively adopts or
formally continues the Plan. The Plan shall be interpreted in accordance with
the laws of the Commonwealth of Massachusetts.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

Certain capitalized terms used in this Release are defined in the Key Employee
Change in Control Severance Plan (the “Plan”) which I have reviewed.

In order to receive the benefits as set forth in the Plan, I acknowledge that I
must enter into this Release and have it become binding upon me.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, predecessor, successors,
assigns and affiliates as well as its and their representatives, agents,
insurers and reinsurers, and employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs), past, present and
future (hereafter, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which I ever had
or now have against the Released Parties, including, but not limited to, those
claims arising out of my employment with and/or separation from the Company,
including, but not limited to, all claims under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., the Americans With Disabilities Act of 1990, 42
U.S.C. § 12101 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601
et seq., the Worker Adjustment and Retraining Notification Act (“WARN”), 29
U.S.C. § 2101 et seq., Section 806 of the Corporate and Criminal Fraud
Accountability Act of 2002, 18 U.S.C. § 1514(A), the Rehabilitation Act of 1973,
29 U.S.C. § 701 et seq., Executive Order 11246, Executive Order 11141, the Fair
Credit Reporting Act, 15 U.S.C. § 1681 et seq., the Employee Retirement Income
Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., the Massachusetts Fair
Employment Practices Act., M.G.L. c. 151B, § 1 et seq., the Massachusetts Civil
Rights Act, M.G.L. c. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act,
M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C, the Massachusetts Labor and
Industries Act, M.G.L. c. 149, § 1 et seq., the Massachusetts Privacy Act,
M.G.L. c. 214, § 1B, and the Massachusetts Maternity Leave Act, M.G.L. c. 149, §
105D, all as amended; all common law claims including, but not limited to,
actions in tort, defamation and breach of contract; all claims to any non-vested
ownership interest in the Company, contractual or otherwise, including, but not
limited to, claims to stock or stock options; and any claim or damage arising
out of my employment with or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this Agreement prevents me from filing, cooperating with, or participating in
any proceeding before the EEOC or a state Fair Employment Practices Agency
(except that you acknowledge that you may not be able to recover any monetary
benefits in connection with any such claim, charge or proceeding); provided,
further, that nothing in this paragraph shall be construed in any way to release
the Company from its obligation to indemnify me from any third party action
brought against me based on my employment with the Company, pursuant to any
applicable agreement or applicable law or to reduce or eliminate any coverage I
may have under the Company’s director and officer liability policy, if any.

I understand and agree that, as a condition for payment to me of the Plan
benefits, I shall not make any false, disparaging or derogatory statements to
any media outlet, industry group, financial institution or current or former
employee, consultant, client or customer of the Company regarding the Company or
any of its directors, officers, employees, agents or representatives or about
the Company’s business affairs and financial condition; provided, however, that
nothing herein shall prevent me from making truthful disclosures to any
governmental entity or in any litigation or arbitration.

 

6



--------------------------------------------------------------------------------

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Plan for the waiver and release in the preceding paragraph hereof is
in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I should consult with an
attorney prior to executing this Release; (C) I have been given more than
twenty-one (21) days to consider this Release (although I may choose to
voluntarily execute this Release earlier); (D) I have seven (7) days following
the execution of this Release by the parties to revoke the Release by notifying
the Company; and (E) this Release shall not be effective until the date upon
which the revocation period has expired, which shall be the eighth day after
this Release is executed by me provided I have not timely revoked.

 

Matthew Dallas Signature:  

/s/ Matthew Dallas

Date:  

May 10, 2017

 

7